Textiles (debate)
The next item is the debate on:
the oral question to the Commission on the expiry of the Memorandum of Understanding between the EU and China on imports of certain textile and clothing products, by Pedro Guerreiro, Jacky Hénin, Roberto Musacchio, Marco Rizzo, Ilda Figueiredo and Helmuth Markov, on behalf of the GUE/NGL Group - B6-0388/2007);
the oral question to the Commission on textiles by Gianluca Susta, Ignasi Guardans Cambó and Johan Van Hecke, on behalf of the ALDE Group, Robert Sturdy, Tokia Saïfi, Georgios Papastamkos and Vasco Graça Moura, on behalf of the PPE-DE Group, Erika Mann, Glyn Ford, Kader Arif and Elisa Ferreira, on behalf of the PSE Group, Cristiana Muscardini and Eugenijus Maldeikis, on behalf of the UEN Group, Caroline Lucas and Alain Lipietz, on behalf of the Verts/ALE Group - B6-0383/2007).
deputising for the author. - (IT) Mr President, ladies and gentlemen, I am also speaking on behalf of my colleague Gianluca Susta, the first signatory of the question, who is absent today because of important commitments that have arisen in Italy. Once again, Parliament wants to tackle the complex situation of the textile industry, asking the Commission for more decisive and appropriate intervention.
The sector employs millions of workers in Europe, and accounts for significant turnover in many countries, making Europe the second largest exporter in the world and therefore making a very important contribution to European exports. In my opinion, it is wrong to consider it a mature sector, because in many cases there is scope for modernisation through technological innovation and research into new materials, and it has strong links with fashion, styling and other specialities in which many European countries have genuine expertise recognised the world over.
Naturally, this requires substantial support for the sector through industrial policies that put it in the position of being truly capable of facing global competition. These are also suggestions made by the High Level Group that was set up, and consequently we are asking the Commission just what follow-up and implementation action it has taken. In the immediate future, the urgent problems concern the measures to be taken for the fateful date of 1 January 2008.
I will mention just three problems: the need for very careful checks: how does the Commission intend to implement the surveillance system to ensure there are effective safeguards; how it will cope with the risk of indirect movements and therefore the problem of twin checking of licences? Basically, for all instruments that look good on paper, the problem is how to put them into practice. There is the matter of how to guarantee the authenticity of products and thus the need to keep fighting counterfeiting, piracy and unfair commercial practices, and we hope that the Council - which is not here today - will adopt the 'made in' regulation, which is truly necessary and would be a genuine safeguard measure.
There is the problem of consumer protection, including from the point of view of health and safety. We should apply the same health and safety standards to imported products that we use for the manufacture of products within the European market.
Finally - and we are directing this to the Commission - there is the problem of willingness to act. If at the beginning of 2008 there should again be a boom in imports, if there should be peaks again, as happened in the past, we are asking for a genuine willingness to use new instruments and possibly new measures and safeguard clauses.
author. - Mr President, Commissioner, two years ago, following the removal of the quotas, the textile sector experienced a veritable big bang. To try to cope with the crisis, Commissioner, you were recommending temporary palliative measures with the aim of controlling and restricting imports of some Chinese textiles. In a few days time, these safeguards will no longer exist and trade in textiles will be subject to joint European Union/Chinese surveillance, which I hope will be attentive and vigilant.
Today, our concern is about the way this system of joint surveillance will be set up. What guarantees do we have that this twin checking system will be both adequate and effective? The textiles sector is one that has always been globalist, both in terms of production and consumption, but it is one that has paid the price for globalisation.
However, globalisation can be anticipated and regulated. For this to happen there needs to be the political will to set up a competitive framework for our European textile industries. We need to work towards fair and reciprocal conditions of market access. We need to continue to be fearless in using the instruments at the EU's disposal to defend our trade; being protective is not the same thing as being protectionist. We need to prioritise the fight against counterfeiting. The Europe of tomorrow will no longer have any industry if we do not stand up for its intellectual copyrights and expertise. Having the same rules applied by everyone for everyone is the only way of offering all of the parties concerned a win-win scenario.
I therefore wish for 2008, Mr Mandelson, that together we can consider the textile sector's bright future in a more peaceful climate.
author. - (FR) Mr President, ladies and gentlemen, a few weeks after the end of negotiations on the Memorandum of Understanding introducing restrictions on imports of Chinese textiles, it is essential that the European Parliament adopts a strong position on the future of its textiles sector, the structures and organisational methods of which are threatened by its sudden entry into competition with China.
The joint resolution we are proposing today asks for a clear commitment from the European Commission and the Member States on several points.
Firstly, for companies and workers in the sector who face major restructuring risks to be fully supported by adequate social measures and by the granting of European funds to support the modernisation of their production facilities.
Next, we need to commit ourselves to improving the competitiveness of the European textiles sector within the more general framework of a strong and ambitious European industrial policy. This objective cannot be achieved until words turn into actions and until we invest heavily in research and development.
Furthermore, in view of unfair competition from some of our competitors, who base their competitive advantages on social and environmental dumping, or both, Europe needs effective tools to defend itself. Greater efficiency will not be achieved by means of hurried reform, which will weaken the EU's means of protection, but by the more transparent and predictable use of existing instruments.
Finally, Europe needs to use the Euro-Mediterranean partnership as the foundation for an integrated manufacturing area that makes the most of the proximity of the Mediterranean countries to increase competitiveness in the international textiles market. The development of the Mediterranean countries with which we want to create a partnership depends on our ability to offer them firm commitments on policies and sectors of common interest.
author. - (IT) Mr President, Commissioner, ladies and gentlemen, a few days away from the fateful deadline of 31 December 2007, when the quotas system for textiles from China will be abolished for good, concerns are growing within European industry.
China joined the World Trade Organisation some time ago, and has enjoyed many benefits as a result of this, starting with the ban on reintroducing quotas on its textile exports. Having accepted these advantages, it should have reciprocated by meeting requirements defined and ratified by the World Trade Organisation. It does not seem to us that this has happened, and this is bad for international competition, which is still far from fair, and still far from having the same rules for everyone.
I am not talking about the comparative social and environmental advantages that unfortunately still remain outside any legal framework in multilateral trade negotiations and that one day, very soon I hope, must be brought into the framework of trade that can truly be described as fair. Today, I am talking about the rules that govern the strenuous fight against counterfeits, the safety standards of many products from toys to medicines, and access by our companies to markets like China, which is not the only one where, not just for textiles but also for other sectors, there are still tariff barriers and especially non-tariff barriers that make it very difficult for European industry and small and medium-sized enterprises in the sector to break into the Chinese market.
In view of situations like this in international trade, we should not be afraid, provided that the legal and economic requirements are met, to use the legitimate instruments available, which have been put in place by multilateral international agreements to protect and safeguard the textile industry, specifically to counterbalance the potential negative effects of the ending of quotas. I am talking about the function and effectiveness of the High Level Group for surveillance of the textile market, which will have the task of monitoring the operation of the market in Europe through the import and export licence twin checking system. This is one method that should identify indirect trade movements and provide information about flows of imports.
We need to have the courage and strength to implement the safeguard clause on the basis of the WTO rules and to reintroduce the quotas, at least temporarily, if there is serious damage to our industry from abnormal import levels. I am thinking about the constant use of trade protection instruments, such as anti-dumping and anti-subsidy rules and, more generally, about keeping a channel of comparison open between China and the European Union at all times.
Our textile industry is not afraid of competition, but it must be put in a position to be able to cope with it. Consequently, we need to act on two different fronts. On the one hand it is important to encourage the modernisation and restructuring process that will make the sector more competitive, with social shock absorbers to cope with a possible backlash, and on the other we need to ensure the sector is fighting on a level playing field, with the same rules for everyone.
Mr President, Commissioner, this is also why we are inviting the Commission and the Council to get the identification of product origins off to a stronger and more incisive start.
author. - Mr President, I should like to emphasise that the Greens are very aware that the consequences of a totally liberalised textile and apparel market for EU-based producers is still a very pressing issue, particularly for certain production zones within the EU in which the industry is highly concentrated. Several hundreds of thousands of jobs have been lost since the beginning of 2005, albeit fewer than some of the worst predictions.
The Greens have from the start flagged our concern about the impact of competition on European producers. I think we need to monitor the situation carefully and be ready to apply import restrictions if import surges in the next year overwhelm the capacity of EU-based apparel industries to adapt, as well, of course, as channelling research and development resources to that sector.
However, we need to be aware that the problem is very much harder for certain poor countries in the South, like Bangladesh and the Philippines, which have been induced by the World Bank and other donors to invest heavily in exporting clothing and apparel products and now find themselves with shrinking export opportunities, a continuous debt burden, no financial means for adjustment of the sector, and misery - especially for millions of women who work for almost nothing in nightshifts in order to undercut the cheapest offer on the market with an even cheaper one.
It is, in fact, that latter perspective that emphasises that in certain sectors, where too many producers produce too many products, some kind of management tools to control supply are necessary and in the interests of the majority. That is why I urge colleagues to support the amendment that the Greens and Socialists have filed together, which reads: 'Calls on the Commission to evaluate the usefulness of supply-side management tools for the clothing sector, in order to level off global competition and prevent a lowest-common-denominator approach to social and environmental standards.'
A completely liberalised market in sectors characterised by overproduction capacities brings misery to all but a few. In that respect I think we should use the example of the apparel industry to press for new thinking about the way in which policy ought to regulate markets for the benefit of all. The reintroduction of some kind of quotas should be considered in this evaluation of supply-side management tools.
Another option mentioned in the joint resolution which deserves a more comprehensive evaluation is the creation of a Euromed production zone of the clothing and apparel industry. Indeed, that option not only points towards the improvement of opportunities for development in the southern Mediterranean rim states, but also gives opportunities to the southern European textile and apparel producers who would profit from shorter transportation times to EU markets. It is one of the good examples of how a Euromed economic zone could be sensitively managed without dragging the whole of the Mediterranean region in all-out liberalisation through a free trade agreement. From my Group's perspective, we regard this proposal as an option in its own right that should be fostered independently of the contested 2010 Euromed free-trade-agreement project, which, according to the sustainability impact assessments done by DG Trade in the Commission, would involve a significant number of quite negative social and environmental consequences.
author. - (PT) We are glad to be having this debate to which my parliamentary group has contributed a great deal. We hope that the debate will help to protect jobs and the activity of the textile and clothing sector, a strategic sector for the European Union, which has been so little protected and so undervalued.
As regards the questions to the Commission, we have nothing to add; they have been tabled. As regards the joint motion for a resolution, due to be adopted by the European Parliament today, we should like to point out that, although it contains certain points that might in practice protect and promote the textile and clothing sector in the European Union, we have reservations about some other points.
To give just three examples: the 'Globalisation Adjustment Fund' should not be used as a temporary cushion against the unacceptable social and economic costs of closure and relocation of undertakings, with the consequent destruction of jobs. That is, we should intervene on the causes, not the effects. The current liberalisation policies need to be reversed and financial means made available that effectively help to protect jobs, to modernise the sector and also to promote the introduction of other industries, including those linked to textiles and clothing, thus making for industrial diversification in regions where that activity is currently concentrated.
It would not make much sense to urge the European Union to encourage others to review their monetary policies if the EU does not first critically reappraise the strong euro policy and its impact on some EU countries' exports. Nor would it make sense to call for trade defence instruments in relation to China, whilst simultaneously supporting the setting up of a Euro-Mediterranean free trade area.
I do not have time in this speech to summarise all our proposals on the European Union's clothing and textile industry. They are set out in our motion for a resolution. However, we should like to mention some of the amendments tabled to the joint resolution.
They aim at making up for the lack of any mention of the serious consequences of the liberalisation of the textile and clothing industry at global level, with the closure and relocation of numerous undertakings, in particular to North Africa and Asia, leaving a trail of unemployment and serious socio-economic crises; stressing also that the double-checking 'surveillance system' will serve no purpose unless it prevents any repetition of the situation that occurred in 2005, underscoring the need for new safeguard measures so as to enable employment in, and the business of, the textiles and clothing sector to be safeguarded and promoted in the EU. The proposals highlight that some countries have adopted safeguard measures applying until the end of 2008 and it is therefore difficult to understand why the EU has not followed suit.
The proposals also express disquiet at the Commission's intentions to review trade defence instruments according to the interests of firms which are relocating their production to countries where, because of the low wages and social and environmental standards, production costs are lower. They propose that a Community programme should be drawn up for the textiles and clothing sector, and especially for the more disadvantaged regions that depend on it and aid for SMEs. They are proposals which maintain that a regulatory framework needs to be laid down to penalise company relocations, making public aid to businesses subject to long-term commitments regarding regional development and employment, including the requirement to pay back aid if such conditions are not met. Finally, they are proposals which call for a stronger role for workers' representatives in company boards and in fundamental organisational decision-making. They are proposals that we hope will have the support of the European Parliament.
Member of the Commission. - Mr President, as Members of this House know, back in 2005 the EU and China agreed a memorandum of understanding that included a two-and-a-half-year transition arrangement designed to give some extra breathing space to EU textile producers following the liberalisation of global trade in textiles and clothing.
The arrangement capped growth each year for 10 particularly sensitive textile and clothing products. These caps expire on 31 December 2007, although the memorandum itself remains valid until the end of 2008, and it commits industry and government on both sides to work for a stable transition to free trade in textiles.
It was always my intention to hold China to that responsibility. The Commission negotiated with China a double-checking surveillance system for 2008 that will cover eight textile-product categories with particular sensitivities.
What this means is that China will issue an export licence for all exports and, in parallel, the EU licensing offices in the Member States will issue an import licence. It is a familiar system, and manufacturers, importers and retailers have all welcomed it. Its value lies in allowing us to monitor textile import patterns and, because imports have to be licensed before they leave the dock in China, it allows us to see likely developments in advance.
I am the first to acknowledge the fact that the textile and clothing industry is going through a long period of structural change. This started long before the dismantling of quotas. Successful European companies are not taking the mass producers head on but are investing in technology and in quality. We remain - it is always worth saying it - the second biggest textile exporter in the world. We have more fashion and quality brands than the rest of the world put together. It is a sign of the European textile producers' confidence and resilience that they have not called for quotas to be further extended. They have argued that their competitiveness depends more now on effective action on counterfeiting and market access in China.
It goes without saying that I intend to throw the entire weight of our trade policy behind these two problems. On market access, we will be seeking new access for textile goods in the Doha Round and in all our new FTAs. We have also set up a specific working group for textiles as part of the renewed market access strategy. Europe is well poised to exploit huge new markets for consumer goods in the emerging economies and we will not simply be sitting back and hoping that these trends go our way.
Counterfeiting is, if anything, an even greater problem. Protecting trademarks and design rights is absolutely central to the textile industry and I raise these issues with the Chinese in every single meeting I have with them.
We have done some useful collaborative work with the Chinese customs service and trade fair organisers, and the Chinese patent office. But, on balance, China remains a huge problem for intellectual property rights holders. The counterfeit markets are cleared out one day and the traders creep back in the next. As I have said in the past, we have not ruled out the prospect of using the WTO if the situation does not improve. Ms Toia mentioned the 'Made in' proposal to assist textiles: I made this proposal, I presented it to the Commission, it was agreed by the Commission but it has not been agreed, I am afraid, by the majority of Member States. In view of this, I cannot press the proposal further or do more than I have done.
Last month, at the EU-China summit in Beijing, I was very careful to pass on some frank messages, and they apply in the textile sector as much as anywhere. The EU-China trade relationship has been transformed in the last two decades. Both sides have benefited from it immensely but it has become badly imbalanced. While China dominates our import markets, our businesses are losing out in China because of counterfeiting and market-access barriers amounting to EUR 55 million a day in lost business opportunities. Our spiralling trade deficit reflects both these things.
This is not because of a lack of competitiveness by European producers. We have a surplus in goods trade with the rest of the world and, where we are allowed to compete freely, we are a match for anyone. This is not the case in China. Instead of a level playing field, it is seriously tilted against us. We face trade and investment restrictions, rampant counterfeiting and regulatory barriers in virtually every sector. China's WTO obligations six years after it became a member are still too often unmet.
I see the textiles problems as emblematic of the broader problems we face in China. We are China's largest client for clothing and textiles. We have respected China's comparative advantage in labour and production costs. We are focusing on our own comparative advantages. We are moving up the value chain in what we produce. We expect the same sort of equal opportunity and fair treatment in China's market that Chinese producers receive in ours.
At the recent summit, the Premier of China, Wen Jiabao, appeared to hear and understand our strong concern and offered to create a high-level strategic mechanism with the EU to focus on rebalancing our trade deficit with China.
I welcome this, with one obvious caveat: it is not one more dialogue or one more roadmap we need, it is action - on the ground, in the markets, in the courts, where it matters to European exporters. And action not just by the Ministry of Commerce but across the board by the regulating agencies and ministries which restrict market access and law enforcement in all parts of China's economy. The openness of Europe's own markets to China will not be politically sustainable if this action does not occur.
I talk of textiles and clothing products, but also all sectors where Europe has export interests. The practical delivery of real change by the new high-level trade deficit mechanism, which I and my trade counterpart are charged with designing and launching, will be the definitive test of China's sincerity. I hope their sincerity matches our own in wishing to resolve the issues before us without resorting to avoidable confrontation.
on behalf of the PPE-DE Group. - Mr President, I should like to say to the Commissioner that I find myself almost speechless for once. Congratulations! I think it is exactly what this House wanted to hear and I certainly hope he continues with the points that he has raised today in his negotiations with China. It is encouraging, and it looks to me as though he has a total and utter grasp of the situation. He would not expect me to say that, but I am saying it because I think he has done exactly what is wanted.
I would just say one thing, or two or three things, very briefly. Yesterday, I heard in this House one of the best speeches that I have ever heard any head of state give, and that was by the King of Jordan. One of the things that he mentioned was the situation with Euromed, which has a specific relevance to textiles and, of course, is very important for the stability of the whole European/Mediterranean region. Perhaps the Commissioner could just add his comments on that, because it is coming up for negotiations. I think it is particularly important, particularly as we have Turkey on one side and Morocco on the other; all would be particularly affected by our relationships with China.
Secondly, as one who does not believe in trade defence instruments and believes more in a free market, but in a free and fair market where competition is equal, I am pleased to hear that he is following those lines.
Thirdly, what exactly will happen after the Commission's double checking finishes - I believe the Commissioner said at the end of 2008 - bearing in mind the United States has just put in place very strict import conditions? Will this mean more products coming on to the European market than we already have?
Finally, Commissioner, may I take this opportunity of wishing yourself, Renate and the rest of your staff a very happy Christmas and a prosperous New Year.
on behalf of the PSE Group. - (DE) Mr President, what will the year 2008 bring to the textile industry in the European Union? Certainly nothing good. China has developed into the most aggressive textile power in the world and in 2006 alone, 50 to 60% of high technology in textiles was bought for China in the ring-spinning, weaving and texturing machine sector. Capacities are now waiting in the wings.
European retailers and manufacturers are no longer ordering, but are waiting for better offers from China. Further bankruptcies are imminent. The European focus on trade will create even bigger problems for us in other sectors, not just in textiles.
The volume of products we are offered will, of course, increase. The variety of textiles, however, will fall. If the issue is still to have any meaning, then further restructuring of the industry in the European Union must be flanked and more effectively cushioned in social terms. Only a very few niche producers will survive.
This development also has an extra dimension, however. In China, working and pay conditions for textile, garment and leather workers are still abysmal. European retailers and investors are in addition beating down prices in China. Alongside all the competitive advantages in China, survival is made more difficult because of the strong European support given to the remaining European textile industry. A fast buck is always at the expense of the smallest players.
As a trade unionist, I would expect the sports economy staging the Olympics in China to reveal what it is like for the female workforce there. Today 350 to 400 people already die on a daily basis in China's textile factories. Up to 100 sustain mutilations to their hands every day. Nine out of ten Chinese manufacturers violate international labour standards and even labour standards laid down in Chinese legislation!
However, business is going well for us in the retail trade. As a trade unionist and as Vice-President of the International Textile, Garment and Leather Workers' Federation, I would say to you that it is too late, but not too late for us to take social measures.
on behalf of the ALDE Group. - (ES) Mr President, I think that the speeches that we are hearing are all along the same lines. There have been very few debates recently in which we have heard people from different sides of the House representing different political sensibilities all talking the same language, with exactly the same objective.
We support free trade, without a doubt, and we support it as a very clear principle. It is therefore not about creating barriers: it is about ensuring that the rules of the game are the same for everyone and accepting that the unfair competition by China, through imposing restrictions on access to the market and through extremely serious, permanent and systematic infringements of intellectual and industrial property rights, or the lack of controls on imports, or the question of exchange rate differences, which obviously not only affect textiles but also many other spheres of our commercial relationship, and other measures on the part of China are placing the industry in an extremely serious and very delicate situation. The industry is continuing to exist and defend itself in order to survive and is not asking for protection, as Commissioner Mandelson rightly said in his speech, on which I certainly congratulate him. It is not asking for barriers, it is asking for the rules of the game to be equal for everyone, and it is asking to be able to play on equal terms.
In fact the situation is changing entirely from the end of the year, and the Commission cannot just note this, observing it as if it was a meteorological phenomenon It has a large number of weapons and tools at its disposal, such as import controls, with which to ensure that the rules of the game are indeed the same, and it can use the defence mechanisms that it has at its disposal.
on behalf of the UEN Group. - (PL) Mr President, Commissioner Mandelson, like a British gentleman, wishes to play chess; it is just that his opponent, the Chinese partner, really wants to play another game altogether with totally different rules.
Obviously we can talk here about monitoring, about controls on imports from China, but let us not forget something known as re-export, which is where China sends certain items to, for example, African countries, and those items then come to us as African products, although really they are products made in Chinese factories located in those countries, or actually manufactured in China.
I would like to emphasise something about which too little is said here: the matter of artificial lowering of the value of the Chinese currency. Obviously this facilitates exports to Europe. This is a serious threat.
on behalf of the IND/DEM Group. - (NL) Mr President, I should like to start by thanking Commissioner Mandelson most warmly for his clear arguments. I had already read about them in detail in the European press.
Now for my contribution. The future of the European textile sector in the light of China's economic rise is at the forefront of this debate. Time after time, the Union reveals itself as unable to anticipate China's development adequately. The reason for this is the Union's inability to develop an unambiguous trade policy. The European Union is divided into a northern and a southern camp, be it on the subject of quotas for textile products or of the reform of trade defence measures.
It is high time, therefore, that the Member States learned to see beyond their own interests alone. An initial step in this regard is the recognition by the northern camp that the protection of its own industry against piracy and illegal State aid is not protectionism, and that an effective set of instruments is required for that protection. The southern camp must realise that China's rise has consequences.
The Union must no longer let itself be caught off guard, as happened in 2005 when the Multifiber Agreement expired. Europe's industries must seek niche markets in good time. After all, the options for reintroducing quotas are limited until the end of 2008.
(IT) Mr President, ladies and gentlemen, with the Memorandum of Understanding between the EU and China set to expire imminently, it seems to me that the questions presented clearly express the valid concerns of industry and those in the sector regarding the impact, in the past and present, of the importing - or rather the massive invasion - of Chinese products into the EU Member States.
On several occasions I have highlighted the fact - and I have not been the only one to do so - that genuine competition and competitiveness for our products in the internal market, more so than in the external market, is assured not only or not so much by a system of quotas, but chiefly by defending the sector from unfair competition. Such competition is unfair because it is based on vastly lower cost and production conditions. The added value of Chinese production at that cost is disproportionate, because of well-known production factors that are inconsistent with those on our much more civilised continent.
How can we imagine we can compete with manufacturing where the costs are infinitely lower but where, even in terms of comparative quality, the products are now almost equal to many European products? I believe there is really only one option open to us, the only thing that can re-establish a bit of what I might call fair trade and sustainable competition: a surveillance system over Chinese imports should be based, in my opinion, on checking that manufacturing conditions are not very different from those our industry has to provide. We may not be able to demand that labour costs are the same but we can demand that products are definitely made without the use of child labour or in conditions that are shameful or akin to slavery, and that they are made without causing massive damage to the environment, beyond the insufficiently verified environmental safety, consumer safety and certified quality.
A different policy should also be applied to European industries that relocate outside the EU and engage in unfair competition with respect to industries that continue to manufacture within the EU, perhaps through tax measures that counteract the advantage over companies that do not relocate, to achieve a new balance.
To conclude, distribution conditions in Europe should also be monitored more closely, in view of what is certainly going on in Italy at least, where what is actually wholesale marketing masquerades as retail distribution.
(EL) Mr President, we, as the European Union, are being called upon - even now - to redraft our strategy for the important sector of textiles and clothing.
The outlines of an overall European strategy could be drawn as follows: firstly, ensuring improved access for European products to foreign markets, through the greatest possible worldwide convergence of customs duties at low levels; and eliminating customs barriers.
Secondly, achieving effective application of the rules of origin to imports.
Thirdly, giving substantial support, through the Globalisation Adjustment Fund, to small and medium-sized enterprises affected by liberalisation. I think it would also be useful to set up a Community programme to support the sector, especially in the less-favoured regions of the Union.
Fourthly, ensuring that there is an effective way of combating piracy and counterfeiting, given that the textile and clothing sector accounts for more than 50% of the recorded cases.
Fifthly, maintaining and strengthening the trade defence instruments, which are absolutely essential for combating illicit practices which harm competition.
Sixthly, guaranteeing that products imported into the European Union are subject to equivalent safety and consumer protection rules.
As regards China, we express our concern at the application of the double-checking system instead of the extension of quotas to the ten categories of products. In any case, we ask of the Commission - we ask of you, Commissioner Mandelson - that the system be applied rigorously and effectively. I also remind you of the 'ultimum remedium' of the safeguards which the European Union is entitled to activate.
To conclude, Mr President, liberalisation of the world trading system does not mean tolerance of unfair competition, illegal trade tactics or, in the end, disruption of the economic and social model.
(ES) Mr President, allow me to congratulate you, Commissioner, on your firmness and on the agreement reached in October with China regarding the system of double control of textile exports to the European Union.
In view of the removal of the quota system, which is concluding this year, the agreement will help, or should help, at least, to guarantee that the transition to a free market throughout 2008 is done correctly. This is essential for European manufacturing companies, which have already had to deal with huge challenges, as other speakers have said. The industry and the authorities will have to work together in order to closely monitor the development of trade patterns with China and prevent a repeat of the situation that occurred in 2005.
We do, however, regret the fact that the categories covered by the June 2005 agreement only included eight of the 10 products that were subject to limits until 31 December of this year, and on this point I would like you to clarify what the Commission's strategy is going to be for monitoring the two categories of products that have been excluded from the agreed double control system, which are cotton fabrics and table and kitchen linen.
There is, however, no doubt that in addition to this agreement we will need to continue to act in other areas in order to guarantee that European industry can compete under fair and reciprocal conditions, for example by making progress on the indication of origin marking - although there are the difficulties that you pointed out - or by promoting working, social and environmental conditions in the negotiation of trade agreements.
All the institutions and businesses must focus on R&D, using the wide range of possibilities offered by the Seventh Framework Programme, and we need to anticipate the changes and, at the same time, take into account the effects of restructuring by adopting the social measures needed to support workers.
Finally, I would like to welcome the agreement reached on the occasion of the Tenth Europe-China Summit that you mentioned, through which a high-level working group will be created to tackle key issues such as the trade deficit, difficulties accessing the Chinese market and intellectual property rights.
This is another step in the right direction in terms of improving our relations with China and promoting an advantageous environment for both parties.
(NL) Mr President, ladies and gentlemen, is there still a future for the European textile industry? The answer lies to a great extent with the European Commission. Last month in Beijing, Commissioner Mandelson denounced the poor safety of Chinese products, the enormous influx of counterfeit goods and the dumping of Chinese export goods. Quite rightly, he threatened to lodge a complaint with the WTO. Europe's daily imports from China amount to half a billion euro, and eight out of ten of the counterfeit goods intercepted originate from that country.
As well as from counterfeits, however, the European textile sector is currently suffering from the weakness of the US dollar. The weak dollar not only mortgages our exports, but also gives an artificial advantage to countries continuing to use the dollar as a currency. Coincidentally, those countries are situated mainly in Asia, and, not so coincidentally, China is holding on to the dollar. This is intolerable for the textile sector, which works with large volumes and low profit margins.
Our industry cannot and must not fall victim to a strong European currency. Hence the need to use the euro more and more in our trade relations. After all, that was, I thought, one of the reasons for the introduction of our single currency five years ago.
(PT) The consequence of globalisation within the European area is that productive undertakings are the losers and undertakings exporting technology are the winners. That is all very clearly reflected in internal cohesion. In the case of the textile industry, the fact that the sector is mainly made up of small and medium-sized enterprises is a disadvantage on the market that represents 6% of total world trade and an estimated turnover of EUR 566 billion. In addition, many producer regions are suffering the consequences of economic restructuring, so that it is difficult to achieve sustainability in the sector.
European production is forced to compete with that of countries that artificially devalue their currency, do not respect environmental protection rules or bear the costs of environmental protection, that frequently infringe intellectual property rights or, even more seriously, on the social and employment front, apart from having much lower wage costs, do not apply such stringent worker protection measures as Europe does. It is therefore all the more pressing to make sure that WTO rules are respected and that the Commission is able to monitor imports, not allowing a veil to be artificially drawn over the excesses noted in practice with China as regards textile imports, as has happened in the past.
The Commission must adopt all the measures needed to safeguard the interests of the European Union, including if necessary the imposition of quotas on China, possibly up to the end of 2008, within the WTO legal framework and must also insist upon total respect for the rules of fair play. European producers lack incentives for research and development and for improving the skills of the labour force, they do not have appropriate access to external markets or an effective means of preventing counterfeiting. Intellectual property is basic to the added value of the sector and must be defended at all costs in order to encourage production with a high added value. Finally, Mr President, Commissioner, consumer safety must not be forgotten. It falls to the Commission to prevent any product that might be harmful to our families from coming into the homes of Europe's citizens.
(EL) Mr President, in Europe, and particularly in Greece, the textile sector consists mainly of small and medium-sized enterprises. Many of these enterprises are developing in the region. We, as the European Union, have a duty to ensure the viability of the sector within our borders, and to guarantee protection for our businesses against unfair competition and illegal trade.
The European textile sector must become more competitive at international level. We need to support measures for the modernisation of our enterprises, innovation, research and development. Of course we must take serious account of the fact that on 1 January 2008 the transition period for quotas on imports of textile products from China ends. In the wider context, however, and for the sake of European consumers, we shall also have to ensure the enforcement of binding rules on 'made in...' labelling for textile products, and effective application of the surveillance system for imports from third countries.
(FR) Mr President, when I spoke in this chamber on this same subject in July 2005, I said that the lessons we would learn from the textiles crisis would eventually help us to maintain and develop other sectors of the European economy. I think we have made some progress, but not very much. Here we are, still demanding more research and development and asking the Commission to make sure that intellectual copyrights are respected. These are decisive factors but they are not enough. It makes me think that, instead of being a factor of the growth of trade and economic development, the WTO and its rules act as a brake. Trade is obviously a source of growth, but in order to be so, it needs to work in both directions. The textiles issue in fact throws up two fundamental problems: the absence of an EU industrial policy and the question of the European interest.
As regards the European interest, I welcome with some satisfaction the Commission communication entitled 'The European Interest: Succeeding in the age of globalisation', published in early October, which says that we need: 'to have ground rules which do not impinge on our capacity to protect our interests and to safeguard our high product standards relating to health, safety, the environment and consumer protection'. We will not tolerate third countries that want to operate in the European Union bending the rules applied to the internal market.
Commissioner, let us start by applying these principles to the textile industry.
(NL) Mr President, I wish to thank the Commissioner for his clear intervention. I should like to address two remarks to him, however. The textile industry is not only important to southern Europe, as Belgium, too, for example, still has a very flourishing textile industry, which provides 25 000 jobs.
Commissioner, the disappearance of quotas for the 10 finished products on 1 January threatens to have serious repercussions again not only for the sectors concerned, but also for upstream businesses. Taking the example of the jeans sector, if this is swamped with Chinese products, whether or not at dumping prices, the producers of the denim material and of the thread are also directly affected. Thus, of course, the ramifications are much broader than they seem at first glance.
My second remark, Commissioner, is that the 'monitoring system' currently only monitors the volume of the imported goods. It would be much more efficient if monitoring were also carried out on the basis of prices - and this a priori, or at the time licences are issued. Only in this way is a genuinely proactive, preventive approach possible.
Commissioner Mandelson, we should also like you to tell us when the Commission is planning to take action, as this is rather confusing and vague. In other words, how big do imports from China have to grow and how much do the prices of these imports have to decrease before you actually start to take action? It strikes us as no more than logical that we obtain some clarity on this, too, in advance.
Member of the Commission. - Mr President, I find myself in broad agreement with most of the sentiments that have been expressed during this debate. However, I would at the outset reject Mr Belder's view that we do not have a common trade policy in the EU, and that the Member States are so divided that we cannot pursue a policy on, for example, textiles.
Our experience in textiles demonstrates only too clearly that we do, in fact, have a common trade policy, through which we have been able to bring together Member States with different emphases and different orientations, to weld together their views and to produce a common trade policy in textiles that has been consistently pursued. There may be differences on the use of trade defence instruments, but through the review and anticipated reform I want to build fresh consensus and solidarity amongst Member States on the use of those trade defence instruments, and notably on their greater use by SMEs, for which I want to bring forward proposals.
Some specific points have been made, for example about the double-checking surveillance which will be in operation in 2008. The Commission will monitor textile imports from China in as close to real time as possible. This includes double-checking surveillance and any other monitoring means at the Commission's disposal, such as the TAXUD surveillance, which provides trade data on the basis of actual trade. In the face of a sudden surge of Chinese textiles, the Commission stands ready to use all the instruments at its disposal, should the situation so require.
However, I would stress that the 2005 deal was a once-and-for-all deal, and the Commission does not intend to make proposals for the extension of the levels agreed. As such, it is not opposed to more trade, and an increase could be expected. Should the upsurge, however, take such dimensions that action is justified, this will be based on existing requirements and criteria. We do rely on the co-responsibility of China for this smooth transition. China is well aware that it is not in its interests to repeat what happened in 2005. We also rely on the economic operators' self-interest to avoid a recurrence of 2005. Textiles are now moving into the same category as any other product, so the usual instruments - including trade defence instruments - apply, with the usual standards.
The issue of EU assistance for the textiles industry has been raised. Let me make two last points on this. At the EU level, the Commission has committed over EUR 70 million, for research and development under the sixth framework programme, to textile and clothing projects, while two innovation project proposals have acquired funding within the Europe Innova framework.
As far as the Globalisation Fund is concerned, it is as open to the textile sector as to other sectors. There have, so far, been eight formal applications for a contribution from the European Globalisation Fund, of which four concern textiles. None of these textile cases have yet been approved by the budgetary authority. They are all still being assessed by the Commission services.
Lastly, I turn to the issue of the Euro-Mediterranean, raised by Mr Sturdy. The Commission has set up a formal Euro-Mediterranean dialogue on the future of the textile and clothing industry, in order to define common strategies towards achieving better competitiveness of the industry in the Euro-Mediterranean zone. The objective of the dialogue is to bring Euro-Mediterranean countries and candidate countries together, in order to find common solutions for improving their competitiveness. I look forward to receiving proposals emerging from that dialogue.
I have received six motions for a resolution submitted in accordance with Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place today at 11.30 a.m.